Title: To George Washington from Robert Howe, 29 January 1781
From: Howe, Robert
To: Washington, George


                        

                            
                            Dear Sir
                            Smith’s (formerly Head Quarters) 29th January 1781
                        
                        I have this moment got the letters design’d for me last night & mention’d in my Express of to day
                            & tho’ I See not much cause to alter my determination express’d in that letter yet I shall wait here your
                            Excellency’s orders. Colo. Barber has detain’d the artillery & the New Hampshire detachment. I am Dear Sir with
                            the Sincerest Respect your Excellency’s Most humble & most obedient Servant
                        
                            Robert Howe
                        
                        
                            P.S. I incluse the Letters & papers.
                        

                    